           Case 3:20-cv-03869-VC Document 41 Filed 04/15/21 Page 1 of 4




 1 MOGINRUBIN LLP                              GREENBERG TRAURIG LLP
   Daniel J. Mogin, Esq., Bar No. 95624        Ian C. Ballon, Esq., Bar No. 141819
 2 Jennifer M. Oliver, Esq., Bar No. 311196    1900 University Avenue, 5th Floor
   Timothy Z. LaComb, Esq., Bar No. 314244     East Palo Alto, CA 94303
 3
   600 West Broadway, Suite 3300               Tel: (650) 328-8500
 4 San Diego, CA 92101                         ballon@gtlaw.com
   Tel: (619) 687-6611
 5 Fax: (619) 687-6610                         Rebekah S. Guyon Esq., Bar No. 291037
   dmogin@moginrubin.com                       1840 Century Park East, Suite 1900
 6 joliver@moginrubin.com                      Los Angeles, CA 90067
 7 tlacomb@moginrubin.com                      Tel: (310) 586-7700
                                               guyonr@gtlaw.com
 8 SCHACK LAW GROUP
   Alexander M. Schack, Esq., Bar No. 99126    Attorneys for Defendant
 9 Natasha N. Serino, Esq., Bar No. 284711
   Shannon F. Nocon, Esq., Bar No. 316523
10 16870 West Bernardo Drive, Suite 400

11 San Diego, CA 92127
   Tel: (858) 485-6535
12 Fax: (858) 485-0608
   alexschack@schacklawgroup.com
13 natashaserino@schacklawgroup.com
   shannonnocon@schacklawgroup.com
14

15 Attorneys for Plaintiffs

16
                               UNITED STATES DISTRICT COURT
17
                              NORTHERN DISTRICT OF CALIFORNIA
18
                                  SAN FRANCISCO DIVISION
19

20

21 MELISSA ATKINSON AND KATIE                  )    Case No.: 20-cv-03869-VC
   RENVALL, INDIVIDUALLY AND ON                )
                                               )    STIPULATION TO CONTINUE
22 BEHALF OF CLASSES SIMILARLY
   SITUATED INDIVIDUALS,                       )    DEADLINES FOR FILING OF
23                                             )    PLAINTIFFS’ MOTION FOR
                                               )    PRELIMINARY APPROVAL OF CLASS
                         Plaintiffs,           )
24                                                  ACTION SETTLEMENT AND
                                               )
        v.                                     )    DEFENDANT’S MOTION TO COMPEL
25                                                  ARBITRATION BY TWO DAYS FROM
                                               )
   MINTED, INC.,                               )    APRIL 14, 2021 TO APRIL 16, 2021
26
                                               )
                         Defendant.            )
27
                                               )
28
                                              -1-
      STIPULATION TO CONTINUE APRIL 14, 2021 FILING DEADLINES BY TWO DAYS TO
                       APRIL 16, 2021; CASE NO. 20-CV-03869-VC
           Case 3:20-cv-03869-VC Document 41 Filed 04/15/21 Page 2 of 4




 1          WHEREAS, Plaintiffs Melissa Atkinson and Katie Renvall (“Plaintiffs”) and Defendant

 2 Minted, LLC, sued as Minted, Inc., (collectively the “Parties”) participated in mediation on January

 3 5, 2021 and reached a tentative settlement agreement. (Supporting Declaration of Jennifer Oliver

 4 attached hereto as “Exhibit A” (Oliver Decl. at ¶ 4.)

 5          WHEREAS, on March 17, 2021, this Court ordered the Parties to either file a motion for

 6   preliminary approval of a class action settlement or a motion to compel arbitration by April 14,

 7   2021. (Oliver Decl. at ¶ 5.)

 8          WHEREAS, Plaintiffs and Defendants have had significant and substantive discussions

 9   concerning the settlement agreement on a nearly daily basis since the March 17, 2021 case
10   management conference and believe that a brief extension of time will allow them to finalize the
11   few remaining details of the settlement agreement. The Parties’ discussions have been productive
12   throughout this process and the Parties do not believe that additional extensions will be necessary.
13   (Oliver Decl. at ¶ 6.)
14          WHEREAS, the Parties agree that the settlement agreement shall be signed no later than
15   April 14, 2021. (Oliver Decl. at ¶ 7.)
16          WHEREAS, on December 1, 2020, the Court granted as amended the Parties’ amended
17   stipulated request to stay this matter for sixty (60) days until January 19, 2021 and extend
18   deadlines for arbitration-related discovery and Defendant’s Motion to Compel Arbitration while
19   the Parties work on resolving this matter through mediation. (Oliver Decl. at ¶ 3.)
20          WHEREAS, the proposed stipulation would not change the hearing date set by the Court for
21   May 13, 2021. (Oliver Decl. at ¶ 8.)
22          Plaintiffs Melissa Atkinson and Katie Renvall and Defendant Minted, LLC, sued as Minted,
23   Inc., by and through their attorneys of record, hereby stipulate and request an order stating:
24              1. That all filings currently due on April 14, 2021, including Plaintiff’s Motion for
25                 Preliminary Approval of Class Action Settlement and Defendant’s Motion to
26                 Compel Arbitration, are now due on April 16, 2021. (Oliver Decl. at ¶ 9.)
27

28 IT IS SO STIPULATED.
                                                      -2-
      STIPULATION TO CONTINUE APRIL 14, 2021 FILING DEADLINES BY TWO DAYS TO
                       APRIL 16, 2021; CASE NO. 20-CV-03869-VC
           Case 3:20-cv-03869-VC Document 41 Filed 04/15/21 Page 3 of 4




 1 Dated: April 13, 2021                Respectfully submitted,

 2
                                               /s/ Jennifer M. Oliver
 3
                                        MOGINRUBIN LLP
 4                                      Daniel J. Mogin (SBN No. 95624)
                                        Jennifer M. Oliver (SBN 311196)
 5                                      Timothy Z. LaComb (SBN 314244)
                                        600 West Broadway, Suite 3300
 6                                      San Diego, CA 92101
                                        Tel: (619) 687-6611
 7
                                        Fax: (619) 687-6610
 8                                      dmogin@moginrubin.com
                                        joliver@moginrubin.com
 9                                      tlacomb@moginrubin.com
10                                      SCHACK LAW GROUP
11                                      Alexander M. Schack, Esq., Bar No. 99126
                                        Natasha N. Serino, Esq., Bar No. 284711
12                                      Shannon F. Nocon, Esq., Bar No. 316523
                                        16870 West Bernardo Drive, Suite 400
13                                      San Diego, CA 92127
                                        Tel: (858) 485-6535
14                                      Fax: (858) 485-0608
15                                      alexschack@schacklawgroup.com
                                        natashaserino@schacklawgroup.com
16                                      shannonnocon@schacklawgroup.com
                                        Attorneys for Plaintiffs
17

18
     Dated: April 13, 2021              Respectfully submitted,
19
                                                /s/ Ian Ballon
20                                      GREENBERG TRAURIG LLP
                                        Ian Ballon (SBN 141819)
21                                      1900 University Avenue
                                        5th Floor
22
                                        East Palo Alto, CA 94303
23                                      Tel: 650-328-8500
                                        Fax: 650-328-8508
24                                      ballon@gtlaw.com
25                                      Rebekah Susanne Strawn Guyon (SBN 291037)
                                        1860 Century Park East, Suite 1900
26
                                        Los Angeles, CA 90067
27                                      Tel: 310-586-7700
                                        Fax: 310-586-7800
28
                                           -3-
       STIPULATION TO CONTINUE APRIL 14, 2021 FILING DEADLINES BY TWO DAYS TO
                        APRIL 16, 2021; CASE NO. 20-CV-03869-VC
           Case 3:20-cv-03869-VC Document 41 Filed 04/15/21 Page 4 of 4




 1                                                 guyonr@gtlaw.com

 2                                                 Attorneys for Defendant
 3

 4

 5
                                        ATTESTATION OF FILER
 6
            I, Jennifer M. Oliver, am the ECF user whose ID and password are being used to file this
 7
     Stipulation in compliance with Local Rule 5-1(i)(3). I hereby attest that the concurrence of the filing
 8
     of this document has been obtained from each of the other signatories indicated by a conformed
 9
     signature (/s/) within this document.
10

11
     DATED: April 13, 2021                                         /s/ Jennifer M. Oliver
12
                                                               Jennifer M. Oliver
13

14

15

16

17

18

19

20
                                             [PROPOSED] ORDER
21
     PURSUANT TO STIPULATION, IT IS SO ORDERED. No further extensions will be granted.
22

23

24

25 DATED: April 15, 2021                                    _____________________________
                                                            Hon. Vince Chhabria
26
                                                            United States District Judge
27

28
                                                      -4-
       STIPULATION TO CONTINUE APRIL 14, 2021 FILING DEADLINES BY TWO DAYS TO
                        APRIL 16, 2021; CASE NO. 20-CV-03869-VC
